DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    TERRENCE ANTHONY GREEN,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3063

                               [July 1, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No. 43-2016-CF-
000399-A.

  Antony P. Ryan, Regional Counsel, and Louis G. Carres, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.